Birdsong, Judge,
concurring specially.
I concur in the reversal of this case for the following reasons: There is a jury question as to when the deceased applied for life insurance to wit: whether the application was made in July, 1979, as contended by the daughter of the deceased or November 12,1979, as contended by the appellee. Furthermore, a question of fact remains as to whether the deceased had a disease in July, 1979 which would preclude recovery under Code Ann. § 56-2409. If she did in fact, as shown by evidence, have a disease, and that disease was material either to the acceptance of the risk, or to the hazard assumed by the insured; or the insurer in good faith would not have issued a policy or would not have issued one at the premium rate applied for; or would not have provided coverage with respect to the hazard resulting in the loss if the true facts had been known to the insurer would the insurer have issued the policy? Such facts were required to be included in the application. In the event of the presence of a disease materially affecting the issuance of the policy, it would have made no difference as to whether the deceased knew or did not know of the nature of the disease. Under such circumstances, appellant would be precluded from recovery. United Family Life Ins. Co. v. Shirley, 242 Ga. 235 (248 SE2d 635).